This appeal requires that we answer but a single question, viz. Do the provisions of chapter 91, Laws Utah 1929, violate section 5, art. 13, of our state Constitution? Each of the four plaintiffs brought a suit in the district court of Salt Lake County to enjoin the treasurer and auditor of the state of Utah, the county commissioners of Salt Lake county, and the board of commissioners of Salt Lake City from *Page 395 
enforcing the provisions of chapter 91, Laws Utah 1929. The plaintiff, The Best Foods, Inc., is a manufacturer of oleomargarine in New Jersey, Illinois, and California. The plaintiff, Owen Woodruff Company, is a wholesale distributor of oleomargarine with its principal place of business at Salt Lake City, Utah. The plaintiff I.C. Calkins is a retail merchant, and as such sells oleomargarine at Salt Lake City, Utah. The plaintiff Nellie M. Adams is a consumer of oleomargarine. She resides at Salt Lake City, Utah. The four suits were consolidated in the court below. They are all brought here for review upon one appeal. The trial court granted the relief prayed by the various plaintiffs upon the sole ground that chapter 91, Laws Utah 1929, is unconstitutional. The defendants appeal.
The act, so far as material to a determination of the questions here presented for review, reads as follows:
"It shall be unlawful for any person, firm or corporation to barter, sell or offer for sale, oleomargarine as defined in Section 1 of this Act, in the State of Utah, without first having obtained a permit therefor, which said permit may be granted and issued by the board of city commissioners of any city of the first or second class, the city council of any city of the third class, the board of trustees of any town, or the board of county commissioners in any territory outside of any city or town. Said permit shall be in force and effect for one year from and after the date of issuance, unless sooner revoked, and shall be granted only to a person, firm or corporation owning or operating the place from which such sales are to be made, which place shall be within the territorial limits of the body granting such permit. Each permit shall be numbered and shall show the residence and place of business of the permit holder, and shall not be transferable. The body issuing such permit shall, on reasonable notice and hearing, revoke the permit of any person, firm or corporation violating any provision of this Act, and no permit can be issued to such person, firm or corporation within a period of two years thereafter. The body issuing such permits, and upon revocation of any permit shall immediately certify the same to the State treasurer.
"No permit shall be issued until the applicant shall have paid to the treasurer of the city, town or county, as the case may be, an annual license fee of five ($5.00) dollars per year or fraction thereof. All such license fees shall be credited to the general fund of the city, town or county collecting the same. *Page 396 
"From and after the taking effect of this Act there is hereby imposed, and there shall be collected by and paid to the State treasurer, upon the sale of all oleomargarine sold in the State of Utah to consumers, the following taxes, to be paid at the time of sale and delivery to the consumer:
"Class (a). On oleomargarine not artificially colored, five cents per pound.
"Class (b). On oleomargarine artifically colored, ten cents per pound.
"Whenever a box, carton, or other container of oleomargarine is broken open and the contents offered or placed on sale, there must be attached to each pound, or other sized package, a suitable stamp denoting the tax thereon, said stamp to be cancelled under such regulations as the State treasurer shall prescribe. * * *
"The State auditor shall prepare and have suitable stamps for use on each kind of package described herein. Upon requisition from the State treasurer, the State auditor shall deliver to his order the stamps designated in such requisition and shall charge the State treasurer with the stamps thus delivered, and shall keep an accurate record of all stamps coming into and leaving his hands. The State treasurer shall sell the stamps herein provided for, only to dealers holding permits issued as provided in this Act and the moneys received from the sale of such stamps shall be turned into the general fund of the State. * * *"
Article 13, § 5, of the Constitution of Utah, reads thus:
"The Legislature shall not impose taxes for the purpose of any county, city, town or other municipal corporation, but may, by law, vest in the corporate authorities thereof, respectively, the power to assess and collect taxes for all purposes of such corporation."
The defendants contend that the annual license fee of $5 which the act requires be paid into the general fund of a county, city, or town for a permit to sell oleomargarine is not a tax within the meaning of article 13, § 5, of our state Constitution. In support of such contention the following cases are cited:Bailey v. Van Dyke, 66 Utah 184, 240 P. 454; State v. CampSing, 18 Mont. 128, 44 P. 516, 32 L.R.A. 635, 56 Am. St. Rep. 551; State v. Union Central Life Ins. Co., 8 Idaho 240,67 P. 647; State v. Nelson, 36 Idaho 713, 213 P. 358; Trustees',Executors'  Securities Ins. Corp. v. Hooton, 53 Okla. 530,157 P. 293, L.R.A. 1916E, 602. *Page 397 
The plaintiffs contend (1) that there is a fundamental distinction between a license fee imposed under the police power and a license fee imposed for revenue; that a license fee imposed for revenue is a tax, regardless of the name by which it may be called; that the provision contained in Laws Utah 1929, c. 91, whereby a license fee of $5 shall be paid into the general fund of a county, city, or town for a permit to sell oleomargarine, is necessarily a provision to raise revenue for counties, cities, and towns, and hence imposes a tax for municipal purposes within the meaning of section 5, art. 13, of the Constitution of Utah, and therefore such provision is unconstitutional, and (2) that the provisions of the act levying a stamp tax of five and ten cents per pound on oleomargarine sold within the state is void because by the act stamps may be sold to permittees only; that, if there can be no legal permittees, there can be no lawful sale of stamps to place on the packages containing oleomargarine. In support of the first proposition urged by the plaintiffs, the following cases and authorities are cited: Kimball v.Grantsville City, 19 Utah 368, 57 P. 1, 45 L.R.A. 628; State
v. Standford, 24 Utah 148, 66 P. 1061; Pollock v. Farmers'Loan  Trust Co., 158 U.S. 601, 15 S. Ct. 912, 39 L. Ed. 1108;Patton v. Brady, 184 U.S. 608, 22 S. Ct. 912, 39 L. Ed. 713;Black v. State, 113 Wis. 205, 89 N.W. 522, 90 Am. St. Rep. 853; Hancock v. Singer Mfg. Co., 62 N.J.L. 289, 41 A. 846, 42 L.R.A. 852; Spokane  Eastern Trust Co. v. Spokane County,70 Wash. 48, 126 P. 54, Ann. Cas. 1914B, 641; State of Maine v.Grand Trunk R. Co., 142 U.S. 217, 12 S. Ct. 121, 35 L. Ed. 994;Bank of Commerce  Trust Co. v. Senter, 149 Tenn. 569,260 S.W. 144; Amos v. Gunn, 84 Fla. 285, 94 So. 615; State v.Norval Hotel Co., 103 Ohio St. 361, 133 N.E. 75, 19 A.L.R. 637;In re Opinion of the Justices, 123 Me. 573, 121 A. 902; AlbertPick  Co. v. Jordan, 169 Cal. 1, 145 P. 506, Ann. Cas. 1916C, 1237; Des Moines Ry. Co. v. Chicago Great Western Ry. Co.,188 Iowa 1019, 177 N.W. 90, 9 A.L.R. 1557; Cincinnati Milford Loveland Traction Co. v. State, 94 Ohio St. 24, *Page 398 113 N.E. 654; Union Steam Pump Sales Co. v. Deland, Secretary ofState, 216 Mich. 261, 185 N.W. 353; U.S. v. Philadelphia B. W.R. Co. (D.C. Pa.) 262 F. 188; Foster  Creighton Co. v.Graham, 154 Tenn. 412, 285 S.W. 570, 47 A.L.R. 971;Cadwalader v. Lederer (D.C.) 273 F. 879; State v. Burr,65 Wash. 524, 118 P. 639; Provo City v. Provo Meat  PackingCo., 49 Utah 528, 165 P. 477, Ann. Cas. 1918D, 530; Matthews
v. Jensen, 21 Utah 207, 61 P. 303; 37 C.J. 170; 3 McQuillin on Municipal Corporations, § 991; Royall v. State of Virginia,116 U.S. 572, 6 S. Ct. 510, 29 L. Ed. 735, page 737; Robinson v.Norfolk, 108 Va. 14, 60 S.E. 762, 15 L.R.A. (N.S.) 294, page 299, 128 Am. St. Rep. 934; Waters-Pierce Oil Company v. Cityof Hot Springs, 85 Ark. 509, 109 S.W. 293, 16 L.R.A. (N.S.) 1035, page 1036; Ex parte Richardson, 170 Cal. 68, 148 P. 213;City of Portland v. Portland Gas  Coke Co., 80 Or. 194,150 P. 273, page 274, 156 P. 1070; Ex parte Mayes, 64 Okla. 260,167 P. 749, pages 750, 751; City of Muskogee v. Wilkins,73 Okla. 192, 175 P. 497; Spokane  Eastern Trust Company v. SpokaneCounty et al., 70 Wash. 48, 126 P. 54, Ann. Cas. 1914B, 641, page 642; State ex rel. Wyatt v. Ashbrook, 154 Mo. 375,55 S.W. 627, 48 L.R.A. 265, page 268, 77 Am. St. Rep. 765; License Tax Cases, 5 Wall. 462, 18 L. Ed. 497; Yamhill County v.Foster, 53 Or. 124, 99 P. 286; People v. Martin, 60 Cal. 153,155; License Tax Cases, 5 How. 504, 12 L. Ed. 256; Ex partePfirrmann, 134 Cal. 143, 66 P. 205, 207; Hing v. Crowley,113 U.S. 703, 5 S. Ct. 730, 28 L. Ed. 1145; City of Jacksonville
v. Ledwith, 26 Fla. 163, 7 So. 885, 9 L.R.A. 69, 79, 23 Am. St. Rep. 558; City of Carthage v. Rhodes, 101 Mo. 175,14 S.W. 181, 9 L.R.A. 352; Walker v. Jameson, 140 Ind. 591,37 N.E. 402, 39 N.E. 869, 28 L.R.A. 679, 681, 683, 49 Am. St. Rep. 222;Muhlenbrinck v. Commissioners, 42 N.J.L. 364, 36 Am. Rep. 518, 522; Vanhook v. City of Selma, 70 Ala. 361, 45 Am. Rep. 85; Lowenthal v. City of Chicago, 313 Ill. 190, 144 N.E. 829,831; In re Hall, 50 Cal. 786, 195 P. 975, 976; Askren v.Continental Oil Co., 252 U.S. 444, 40 S. Ct. 355, 64 L. Ed. 655; 4 Cooley on Taxation, §§ 25 and *Page 399 
27; Fatjo et al. v. Pfister, 117 Cal. 83, 48 P. 1012;Fenton v. Board of Commissioners of Ada County, 20 Idaho 392,119 P. 41; Hauser v. Miller, 37 Mont. 22, 94 P. 197; Stateex rel. v. Police Jury, 47 La. Ann. 1244, 17 So. 792; SouthCovington  C. St. Ry. Co. v. Town of Bellevue, 105 Ky. 283,49 S.W. 23, 57 L.R.A. 50; Paducah St. Ry. Co. v. McCrackenCounty, 105 Ky. 472, 49 S.W. 178; State v. Wheeler,33 Neb. 563, 50 N.W. 770. In support of the second proposition urged by plaintiffs the following case is cited: Board of Commissioners
v. Hammerly, 85 Okla. 53, 204 P. 445.
There can be no doubt but that the framers of our state Constitution recognized the rights of the people of Utah to local self-government. It was to preserve local self-government free from needless legislative interference that the power to levy taxes for local purposes was by the state Constitution vested exclusively in the proper authority of counties,       1-3 cities, towns, and other municipal corporations. The power to collect and control the revenues of a municipality is of the very essence of local self-government. The same reasons that may be urged against legislative interference with a levy of a general property tax for municipal purposes apply to the imposing of a license tax by the Legislature for purely municipal purposes. The levy of either tax by the Legislature interferes with local self-government. Upon principle and the great weight of authority, section 5 of article 13 of our state Constitution precludes the Legislature from imposing a license tax upon the inhabitants of a city, town, or county for the sole purpose of raising revenue for such city, town, or county. On the other hand, it is well settled that a law which is enacted to protect a public interest or defend against a public wrong is not a tax, although it requires the payment of a license fee to bear the expense of carrying out its provisions.
If the provision of chapter 91, Laws Utah 1929, which requires the payment of an annual license fee of $5 to a county, city, or town for a permit to sell oleomargarine, is a revenue measure for the sole benefit of such county, city, *Page 400 
or town, then it follows that such provision is unconstitutional, otherwise not. As we approach that question, we must be mindful of the rule that an act of the Legislature will not be declared unconstitutional if it can reasonably be construed to be constitutional. Where the language of a statute is equally susceptible to two constructions, one rendering it valid and the other invalid, the court must adopt the one which renders the statute valid. Denver  Rio Grande R.R. Co. v. Grand County,51 Utah 294, 170 P. 74, 3 A.L.R. 1224; Park v. Rives, 40 Utah 47,119 P. 1034; Rio Grande Lumber Co. v. Darke et al.,50 Utah 114, 167 P. 241, L.R.A. 1918A, 1193; Garfield Smelting Co.
v. Industrial Commission of Utah, 53 Utah 133, 178 P. 57;Leatham v. Reger et al., 54 Utah 491, 182 P. 187; SummitCounty et al. v. Rich County, 57 Utah 553, 195 P. 639; Boardof Medical Examiners of Utah v. Blair, 57 Utah 516,196 P. 221; Pleasant Grove City v. Holman et al., 59 Utah 242,202 P. 1096; Wicks v. Salt Lake City et al., 60 Utah 265,208 P. 538; State v. McCornish, 59 Utah 58, 201 P. 637.
The act here under review is essentially a revenue measure, although it was doubtless also intended to give those who produce butter an advantage over those who manufacture oleomargarine. The act is not calculated to protect a public interest or to defend against a public wrong. It contains no             4, 5 regulatory provisions for the preservation of public health. It does not come within the police power of the state. It is primarily calculated to enhance the revenues of the state. When a revenue measure is enacted into law, provision must be made for the collection of the new revenue thus provided for. It has always been the policy of this state to intrust, for the most part, the assessment and collection of taxes for state and municipal purposes to county officers. That the state Legislature may cast the burden of collecting state and municipal taxes upon officers of cities, towns, or counties without offending against any of the provisions of our state Constitution is not open to serious doubt. No contention is made, or can well *Page 401 
be made, to the contrary. The Legislature may grant or withhold compensation to a municipality to reimburse it for the costs of assessing and collecting taxes for purposes other than its own. This court has recognized the right of the Legislature to impose a duty upon county officers to assess, levy, and collect taxes for purposes other than county purposes with or without compensation to the county for the expenses incurred. Board ofEducation of Cache County School Dist. et al. v. Daines,50 Utah 97, 166 P. 977; Board of Education of Salt Lake City v.Burgon et al., 62 Utah 162, 217 P. 1112.
Can it be said that the annual license fee of $5, made payable to a county, city, or town for a permit to sell oleomargarine, is in the nature of compensation to such county, city, or town for services rendered in the enforcing of the state stamp tax provided for in the act? If the question admits of an affirmative answer, the provisions requiring the payment of a license fee must be held to be constitutional. The act under review casts upon counties, cities, and towns the duty of ascertaining if an applicant for a permit to sell oleomargarine is eligible to receive a permit. If the applicant has violated any of the provisions of the act within two years, a permit may not issue. If the applicant is eligible, a permit may be issued, and, when issued, the permittee is entitled to purchase stamps from the state treasurer. If the permit is issued, the municipality issuing the same is required to keep advised at all times as to whether or not the act is being complied with by the permittee. If it is made to appear that a permittee has violated the act, the municipality must, after reasonable notice and a hearing, revoke the permit and immediately certify such fact to the state treasurer.
The primary, if not the sole, purpose of issuing the permit and of certifying the revocation of a permit to the state treasurer, is to keep the state treasurer advised as to the persons to whom he may sell stamps. In performing the duties cast upon counties, cities, and towns under the act, *Page 402 
they are acting as agencies of the state, and not in the capacity of carrying on local self-government. For the services thus rendered to the state, an annual fee of $5 must be paid by each licensee. That the expenses of the municipality in enforcing the act may equal or exceed the revenues derived from the fees collected is by no means improbable. We are thus of the opinion that the provision of chapter 91, Laws Utah 1929, whereby an annual fee of $5 shall be paid into the general fund of a county, city, or town for a permit to sell oleomargarine, may well be regarded as compensation for services rendered to the state by the municipality issuing the permit and assisting the state in the enforcement of the act. Under such view, the provision attacked by the respondents is not unconstitutional. By their pleadings plaintiffs question the constitutionality of chapter 91, Laws Utah 1929, on other grounds. In their briefs, however, they expressly abandon all claims excepting the one we have discussed in this opinion. We express no opinion as to the merits of the other claims set up in plaintiffs' complaints.
The judgment is reversed. Appellants are awarded their costs.
CHERRY, C.J., and EPHRAIM HANSON and FOLLAND, JJ., concur.